United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3342
                                  ___________

Eddie S. Watkins,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the Western
                                          * District of Arkansas.
Sheriff Chad Ledbetter, Former Sheriff, *
in individual capacity; Lt. Robert Grice, *      [UNPUBLISHED]
in individual capacity; Sgt. Marsh, in    *
individual capacity; Cpl. Kevin Abbott, *
in individual capacity; Jailer Mike       *
Taylor, in individual capacity; Jailer    *
William Ross, Jr., in individual          *
capacity,                                 *
                                          *
             Appellees,                   *
                                          *
Hot Springs County Quorum Court           *
Members,                                  *
                                          *
             Defendant,                   *
                                          *
Sheriff Ryan Burris, in his official      *
capacity,                                 *
                                          *
             Appellee.                    *
                                     ___________

                            Submitted: April 25, 2011
                               Filed: April 28, 2011
                                ___________
Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Eddie S. Watkins appeals following dismissal by the District Court1 of his 42
U.S.C. § 1983 action after an evidentiary hearing. Upon careful review of the record
and consideration of Watkins’s arguments for reversal, see Choate v. Lockhart, 7 F.3d
1370, 1373 & n.1 (8th Cir. 1993) (standard of review), we find no basis for
overturning the orders at issue. We decline to consider the issues Watkins raises for
the first time on appeal, see Campbell v. Davol, Inc., 620 F.3d 887, 891 (8th Cir.
2010); the issues he has not properly developed, see Meyers v. Starke, 420 F.3d 738,
743 (8th Cir. 2005); and the claims he has abandoned, see Griffith v. City of Des
Moines, 387 F.3d 733, 739 (8th Cir. 2004). We also find no evidence of judicial bias.
Accordingly, we affirm the judgment of the District Court.
                        ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-